Exhibit 10.1

AMENDMENT #2

TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

MICHAEL D. HEIL

AND

IGO, INC.

This Amendment #2 to Employment Agreement (“Amendment #2”) is made effective as
of April 19, 2012, by and between Michael D. Heil (“Employee”) and iGo, Inc., a
Delaware corporation (“Employer”).

RECITALS

 

A. On May 1, 2007, Employee and Employer entered into that certain Employment
Agreement, as amended pursuant to that certain Amendment #1 to Employment
Agreement, dated April 10, 2012 by and between Employee and Employer
(collectively, the “Agreement”); and

 

B. Employee and Employer wish to amend the Agreement in accordance with this
Amendment #2.

NOW THEREFORE, in consideration of the foregoing recitals and the terms and
conditions of this Amendment #2, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer,
intending to be legally bound, hereby agree as follows:

 

  1. Amendment to Agreement. Notwithstanding anything in the Agreement to the
contrary, Employee will tender his resignation as a member of the Board of
Directors of Employer (the “Board”) at such time as he ceases to be employed,
voluntarily or involuntarily, as the President and Chief Executive Officer of
Employer (the “Resignation”). The Corporate Governance and Nominating Committee
of the Board will have the sole right to either accept or reject such
Resignation at its discretion.

 

  2. Ratification. All terms and conditions of the Agreement are reaffirmed,
except where such terms and conditions would conflict with the provisions of
this Amendment #2. In such instances, the provisions of this Amendment #2
supersede and replace the conflicting terms and conditions of the Agreement.
Except as expressly modified by this Amendment #2, the Agreement shall remain in
full force and effect in accordance with its provisions.

IN WITNESS WHEREOF, Representative and iGo have executed this Amendment #2 to be
effective as of the date first set forth above.

 

iGo, Inc.          By:   

/s/ Darryl S. Baker

      By:   

    /s/ Michael D. Heil

Name:    Darryl S. Baker       Michael D. Heil Title:    Vice President & CFO   
     